Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“optical element increases throughput and widens field of view while maintaining a fringe localization plane” in claims 12, 14-17, 19-22, 25, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-12, 14-17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the terms “different wall” and “plurality of walls.” Initially, the term “wall” appears to be clear, however, it unclear how to differentiate what a wall from a plurality of walls when each wall of a plurality of walls are connected to each other. For example, see figure below where there are two planar walls coupled by a curved wall. It would not be clear if the figure below has a plurality of walls or is a single wall. Claims dependent on claims 1 and 12 are rejected for the same reason.


    PNG
    media_image1.png
    195
    330
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-12, 14-17, 20-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. ("Applications of reflective spatial heterodyne spectroscopy to UV exploration in the solar system,” Proc. SPIE. Ens, 5488 (2004); provided in the IDS of 9/5/18) in view of Calhoun et al. (US 5,030,007) and Hill et al. (US 2005/0094155).

With respect to claims 1 and 12, Harris shows an interferometric cyclical reflective spatial heterodyne spectrometer comprising:
a symmetric grating (Fig 2, section 3.2), said symmetric grating being configured to split an incoming beam of light, having a wavelength A, into two diffracted beams traveling in different, angularly offset directions;
a flat mirror  (Fig 2, section 3.2), disposed at a first angle in relation to the symmetric grating; and
a roof mirror  (Fig 2, section 3.2), disposed at a second angle in relation to the symmetric grating; and
an optical element (lens)

wherein the flat mirror, the roof mirror, and the symmetric grating are disposed to satisfy a heterodyne condition at all times, said heterodyne condition being satisfied when there exists a heterodyne wavelength o where the two diffracted beams exit the reflective spatial heterodyne spectrometer in normal angle and do not produce a localized fringe pattern.

Harris does not show the optical components are packaged or housed and in particular, does not show them being directly affixed with an adhesive to different aligned walls of a supporting structure formed from a single piece of a single material in claim 12).  
Calhoun shows an FT-IR interferometric spectrometer wherein optical elements (e.g. mirrors) are mounted on different aligned walls of a structure (See Fig. 4 where each optical element has a wall corresponding to the orientation of the element. “all of the components within housing 3 except for parabolic mirror 58 are mounted on a rigid frame 91”) (Calhoun col. 5, lines 30-41) formed from a single piece of a single material (“The rigid frame could comprise, for example, one or more metal plates that are welded or otherwise securely fixed together”).
	At the time of filing of the claimed invention, it would have been obvious to mount each of the optical elements of Harris on a wall of a structure formed from a single piece of a single material for nothing more than the expected result of mounting the elements together in the required positional relationship.

	Hill shows an interferometer with its optical components adhesively bonded to a mechanical fixture (300 in Fig. 3B, [0073]-[0076]). At the time of filing of the claimed invention, it would have been obvious to use an adhesive for nothing more than the expected result of affixing the optical elements to the walls.
	As to the limitation that the walls are aligned to maintain heterodyne condition, the proposed walls have an alignment (e.g. to hold the elements in alignment with respect to each other) and Harris shows that the spectrometer operates in heterodyne condition, and therefore, the walls would be aligned to maintain heterodyne condition in order for the spectrometer to be operational.

	With respect to claims 3 and 14, Harris shows incoming light to be at normal incidence on the grating. Both Calhoun and Hill show the support structure (Hill 300, Calhoun 91) to have an opening for incoming light (see Hill Fig. 3B, above the fixture 300 is exposed; Calhoun Fig. 4). As combined, one of ordinary skill in the art would have made an opening for the incoming light is incident on symmetric grating at normal incidence in order for the spectrometer to be able to receive the incoming light.

With respect to claims 4 and 15, both Calhoun and Hill show the mechanical fixture has at least two internal walls (e.g. bottom surface, vertical interface 301).

With respect to claims 5, 6, 16, 17, 25, and 26, one of ordinary skill in the art would recognize the distance to be no more than 25 cm as it would be larger than desired for use in a 

With respect to claim 23, the optical element is a lens.

With respect to claims 27 and 28, the combination as proposed for claims 1 and 12 would have an obverse face of the grating, flat mirror, and roof mirror adhesively mounted to a wall (see Calhoun mirrors 49, 59, 69’s obverse face attached to a wall).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Calhoun, and Hill as applied to claims 1 or 12, and further in view of Bleier et al (US 2013/0135622).
Harris, Calhoun, and Hill show all the elements as discussed for claims 1 and 12 discussed above but do not show the supporting structure to be made from BK7 glass or fused silica. 
	Bleier shows a spectrometer where a beamsplitter 130 and mirror 140 are mounted on a supporting structure (e.g. 260, 270, or 220) where the materials of the beamsplitter/compensator and support are of the same material or close CTE (Abstract) such as borosilicate glass [0085], for thermal stability.
	At the time of filing of the claimed invention, it would have been obvious to make the support and optics of similar CTE such as borosilicate glass in order to make the spectrometer thermally stable.

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886